In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  13-­‐‑1301  
UNITED  STATES  OF  AMERICA,  
                                                                 Plaintiff-­‐‑Appellee,  
                                           v.  

TYLER  SANDERS,  
                                                            Defendant-­‐‑Appellant.  
                           ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
            Southern  District  of  Indiana,  Indianapolis  Division.  
            No.  1:09-­‐‑cr-­‐‑00156-­‐‑LJM  —  Larry  J.  McKinney,  Judge.  
                           ____________________  

   ARGUED  JANUARY  28,  2014  —  DECIDED  FEBRUARY  14,  2014  
                 ____________________  

   Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and  KANNE,  
Circuit  Judges.  
     EASTERBROOK,  Circuit  Judge.  Tyler  Sanders  pleaded  guilty  
to  possessing  more  than  50  grams  of  cocaine  base  with  intent  
to  distribute.  At  sentencing,  the  district  judge  found  that  he  
possessed   more   than   500   grams   of   cocaine   or   cocaine   base  
and   calculated   an   offense   level   of   26,   producing   a   recom-­‐‑
mended   range   of   110   to   137   months’   imprisonment.   The  
judge  sentenced  Sanders  to  120  months.  Most  of  the  cocaine  
2                                                                   No.  13-­‐‑1301  

that  was  included  as  relevant  conduct  for  the  purpose  of  cal-­‐‑
culating   the   offense   level   had   been   seized   from   Sanders’s  
home,   which   the   police   searched   with   a   warrant   following  
his  arrest.  The  district  judge  concluded  that  the  warrant  was  
invalid   and   ruled   that   the   evidence   seized   from   Sanders’s  
home  could  not  be  used  against  him  at  trial.  710  F.  Supp.  2d  
821  (S.D.  Ind.  2010).  Sanders  contends  that  the  judge  should  
have  prohibited  use  of  that  evidence  at  sentencing  too.  
    We  held  in  United  States  v.  Brimah,  214  F.3d  854  (7th  Cir.  
2000),   that   the   exclusionary   rule   does   not   apply   at   criminal  
sentencing.   Every   other   court   of   appeals   has   come   to   the  
same  conclusion.  Sanders  does  not  ask  us  to  overrule  Brimah.  
Instead   he   observes   that   a   footnote,   214   F.3d   at   858   n.4,   re-­‐‑
marks  that  the  appeal  did  not  present  the  question  whether  
an  “egregious”  violation  of  the  fourth  amendment  might  jus-­‐‑
tify   suppression   at   sentencing.   Sanders   wants   us   to   call   the  
search   of   his   house   “egregious”   and   hold   that   the   evidence  
must   be   suppressed.   He   acknowledges,   however,   that   this  
step   would   itself   create   a   conflict   among   the   circuits:   No  
court   of   appeals   has   held   that   evidence   is   inadmissible   at  
sentencing  on  account  of  an  “egregious”  violation  (whatever  
that   might   mean   in   operation).   See   also   18   U.S.C.   §3661,  
which  provides  that  all  evidence  is  admissible  at  sentencing.  
We  could  create  an  “egregious  violation  =  suppression”  rule  
only  at  the  expense  of  holding  §3661  unconstitutional  as  ap-­‐‑
plied,  a  step  no  court  of  appeals  has  taken.  
   Judges   regularly   remark   the   limits   of   their   holdings.   In  
addition  to  footnote  4  in  Brimah,  this  court  has  several  times  
observed  that  it  was  unwilling  to  suppress  evidence  at  sen-­‐‑
tencing   when   the   defendant   had   not   shown   that   the   police  
knowingly  violated  the  Constitution  for  the  purpose  of  jack-­‐‑
No.  13-­‐‑1301                                                                 3  

ing  up  the  sentence.  See,  e.g.,  United  States  v.  Perez,  581  F.3d  
539,  544  (7th  Cir.  2009);  United  States  v.  Krueger,  415  F.3d  766,  
780  (7th  Cir.  2005).  But  we  have  never  held  that  such  a  pur-­‐‑
pose  does  justify  suppression  at  sentencing.  Turning  a  reser-­‐‑
vation  of  an  issue  into  a  holding  that  a  police  officer’s  mental  
state   could   lead   to   suppression   would   violate   the   Supreme  
Court’s  strongly  expressed  view  that  the  fourth  amendment  
is  administered  objectively,  without  regard  to  police  officers’  
thoughts  or  beliefs.  See,  e.g.,  Kentucky  v.  King,  131  S.  Ct.  1849,  
1859   (2011),   which   quotes   and   cites   earlier   decisions.   And  
this  court  has  consistently  rebuffed  arguments  that  manipu-­‐‑
lation   of   events   by   police   or   prosecutors   to   get   higher   sen-­‐‑
tences  justifies  disregarding  evidence  in  the  name  of  the  fifth  
amendment   or   a   common-­‐‑law   doctrine   of   “sentencing   ma-­‐‑
nipulation”   or   “sentencing   entrapment”.   See,   e.g.,   United  
States   v.   Long,   639   F.3d   293,   300–01   (7th   Cir.   2011);   United  
States  v.  Turner,  569  F.3d  637,  641  (7th  Cir.  2009);  United  States  
v.  Garcia,  79  F.3d  74,  76  (7th  Cir.  1996).  The  rationale  of  those  
cases   applies   equally   to   contentions   that   searches   and   sei-­‐‑
zures  were  designed  to  yield  longer  sentences.  
     So  Sanders  cannot  get  mileage  from  the  fact  that  particu-­‐‑
lar  issues  have  been  reserved  or  bypassed  in  earlier  cases.  To  
succeed   on   this   appeal,   he   must   persuade   us   to   create   an  
“egregious   violation”   exception   to   the   doctrine   that   the   ex-­‐‑
clusionary   rule   does   not   apply   at   sentencing.   There   are   at  
least  four  obstacles  to  that  proposal.  
     First,  although  the  Supreme  Court  regularly  asks  wheth-­‐‑
er  the  exclusionary  rule  applies  to  one  or  another  stage  of  a  
proceeding—to   the   prosecution’s   case   in   chief,   to   cross-­‐‑
examination,  to  immigration  proceedings,  to  OSHA  investi-­‐‑
gations,   and   so   on—the   Court   has   never   held   that   the   an-­‐‑
4                                                                   No.  13-­‐‑1301  

swer   is   “sometimes.”   The   rule   applies,   or   it   does   not.   It   ap-­‐‑
plies   to   the   prosecution’s   case-­‐‑in-­‐‑chief   and   to   the   cross-­‐‑
examination  of  most  witnesses,  but  not  to  cross-­‐‑examination  
of  the  defendant.  See  James  v.  Illinois,  493  U.S.  307  (1990)  (dis-­‐‑
tinguishing  the  defendant  personally  from  other  witnesses).  
It  does  not  apply  to  immigration  proceedings.  INS  v.  Lopez-­‐‑
Mendoza,   468   U.S.   1032   (1984).   Sanders   wants   us   to   create   a  
novel  distinction  between  “ordinary”  and  “egregious”  viola-­‐‑
tions  that  lacks  any  support  in  the  holdings  of  the  Court  that  
created   the   exclusionary   rule   and   defines   its   scope.   (Lopez-­‐‑
Mendoza   reserved   decision   on   the   question   whether   egre-­‐‑
gious   misconduct   could   justify   suppression,   468   U.S.   at  
1050–51,   but   we   have   explained   why   reserving   a   question  
does  not  equal  a  holding.)  
    Second,   the   Supreme   Court   has   held   that   the   exclusion-­‐‑
ary  rule  does  not  apply  to  evidence  obtained  by  officers  who  
reasonably   rely   on   a   warrant,   see   United   States   v.   Leon,   468  
U.S.  897  (1984),  or  make  certain  kinds  of  negligent  errors,  see  
Herring   v.   United   States,   555   U.S.   135   (2009).   The   search   of  
Sanders’s  house  was  authorized  by  a  warrant.  That  makes  it  
difficult   to   see   any   space   between   ordinary   and   egregious  
violations   of   the   fourth   amendment   for   the   purpose   of   sen-­‐‑
tencing.  If  the  violation  had  been  an  ordinary  one,  then  un-­‐‑
der   Leon   the   evidence   would   have   been   admissible   for   all  
purposes.   After   decisions   such   as   Leon   and   Herring,   a   doc-­‐‑
trine  that  “the  exclusionary  rule  does  not  apply  at  sentencing  
except   for   egregious   violations”   would   come   to   much   the  
same  thing  as  “the  exclusionary  rule  applies  at  sentencing  in  
the  same  way  it  does  at  trial.”  
    Third,  it  is  hard  to  understand  how  an  “egregious”  viola-­‐‑
tion  could  be  defined  in  a  way  that  is  both  administrable  and  
No.  13-­‐‑1301                                                               5  

distinguishes  severe  from  other  violations.  An  epithet  differs  
from  a  rule  of  law.  Sanders  contends  that  his  own  situation  
illustrates  an  “egregious”  violation,  but  we  doubt  it.  
     After   Sanders   was   arrested   while   in   possession   of   mari-­‐‑
juana,  a  state  judge  issued  a  warrant  to  search  his  home.  The  
application   described   the   arrest   and   the   drugs   found   on   or  
near   Sanders;   mentioned   that   he   had   prior   drug-­‐‑related  
charges;   stated   that   an   informant   had   set   up   a   purchase   of  
cocaine   from   Sanders   but   that   the   transaction   fell   through  
after   the   informant   did   not   appear   with   the   cash   (though  
Sanders   himself   showed   up);   and   asserted   that   one   officer  
had  smelled  the  odor  of  marijuana  near  Sanders’s  home.  The  
district  judge  suppressed  the  evidence  after  concluding  that  
the   affiant   had   recklessly   omitted   the   information   that   a  
drug-­‐‑detection  dog  near  the  building  had  not  alerted  to  the  
odor  of  drugs.  Sanders  wants  us  to  treat  the  omission  as  an  
“egregious”   violation.   Yet   there   are   shades   of   recklessness;  
only   one   equates   to   intent,   see   Farmer   v.   Brennan,   511   U.S.  
825  (1994),  and  it  is  not  clear  that  all  “intentional”  violations  
of  the  fourth  amendment  should  be  deemed  “egregious.”  
    Indeed,  it  is  not  clear  to  us  that  any  violation  of  the  fourth  
amendment   occurred   in   the   search   of   Sanders’s   home.   Un-­‐‑
fortunate   though   the   omission   of   the   information   about   the  
dog   may   have   been   (the   omission   might   support   an   infer-­‐‑
ence  that  the  officer  who  claimed  to  smell  marijuana  was  ly-­‐‑
ing,   though   more   marijuana   was   found   when   the   warrant  
was   executed),   the   remaining   evidence   was   strong.   Sanders  
had   been   arrested   with   marijuana   on   his   person   (and   was  
later   found   to   be   hiding   more   marijuana   and   a   distribution  
quantity  of  cocaine  in  his  rectum)  and  had  not  only  agreed  to  
sell  cocaine  to  an  informant  but  also  appeared  at  the  site  ar-­‐‑
6                                                                 No.  13-­‐‑1301  

ranged  for  the  sale.  Why  would  it  be  unreasonable  to  think  
that  he  had  some  of  his  inventory  at  home?  The  omission  of  
exculpatory  information  from  a  warrant  application  does  not  
spoil  the  search,  if  what  remains  shows  probable  cause.  See  
Franks  v.  Delaware,  438  U.S.  154  (1978).  The  United  States  has  
not  contended  that  the  district  judge  erred  in  ruling  that  the  
cocaine   would   have   been   suppressed   had   there   been   a   trial  
(which   Sanders’s   guilty   plea   prevented),   but   neither   has   it  
conceded  that  this  warrant  was  so  obviously  invalid  that  any  
reasonable   officer   would   have   understood   that   the   search  
was  impermissible.  
     Fourth,   an   “egregious   violation”   exception   is   not   neces-­‐‑
sary  to  deter  officers  from  violating  the  fourth  amendment—
and   deterrence   is   the   goal   of   the   exclusionary   rule.   When   a  
violation  of  the  fourth  amendment  really  is  beyond  the  pale,  
the   offending   officers   will   be   liable   in   damages.   Qualified  
immunity   protects   officers   who   commit   “ordinary”   viola-­‐‑
tions  of  the  fourth  amendment,  but  not  those  who  wilfully  or  
blatantly   violate   the   Constitution.   See,   e.g.,   Malley   v.   Briggs,  
475   U.S.   335,   341   (1986)   (in   suits   alleging   violations   of   the  
fourth   amendment,   qualified   immunity   “provides   ample  
protection   to   all   but   the   plainly   incompetent   or   those   who  
knowingly   violate   the   law”).   Given   officers’   qualified   im-­‐‑
munity,  it  would  be  easier  to  conclude  that  “ordinary”  viola-­‐‑
tions  should  lead  to  suppression  in  sentencing  proceedings,  
in  order  to  preserve  deterrence,  see  United  States  v.  Jewel,  947  
F.2d  224,  238–40  (7th  Cir.  1991)  (concurring  opinion),  than  to  
conclude   that   suppression   is   essential   to   deter   “egregious”  
violations  while  others  go  unchecked.  
   The   exclusionary   rule   does   not   apply   at   sentencing.   An  
“egregious  violation”  exception  is  not  necessary  to  deter  vio-­‐‑
No.  13-­‐‑1301                                                               7  

lations,   as   long   as   damages   are   available.   The   district   judge  
did  not  err  in  following  §3661  and  considering  the  evidence  
found   during   the   search   of   Sanders’s   home.   The   judgment  
therefore  is  
                                                                   AFFIRMED.